t c memo united_states tax_court henry j and patricia k langer petitioners v commissioner of internal revenue respondent docket no filed date henry j and patricia k langer pro sese david l zoss for respondent memorandum findings_of_fact and opinion haines judge respondent determined a deficiency in petitioners’ federal_income_tax of dollar_figure and an accuracy- related penalty under sec_6662 of dollar_figure 1unless otherwise indicated section references are to the internal_revenue_code as amended rule references are to the tax_court rules_of_practice and procedure amounts are rounded continued after concessions the issues for decision are whether petitioners are entitled to business_expense deductions in an amount greater than respondent allowed and whether petitioners are liable for an accuracy-related_penalty under sec_6662 findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the exhibits attached thereto are incorporated herein by this reference petitioners resided in minnesota at the time their petition was filed in petitioners purchased their big_number square-foot home for dollar_figure and they have lived there at all times since petitioners claim that in additional work was done to the driveway and exterior lighting of their residence at a total cost of dollar_figure in they added a low-voltage outdoor lighting system at a cost of dollar_figure and the property was landscaped at a cost of dollar_figure mrs langer a piano teacher has operated a piano teaching business from petitioners’ residence since its purchase see langer v commissioner tcmemo_1992_46 discussing the use of the home for piano teaching and finding that square feet of petitioners’ home was used as a piano studio affd 989_f2d_294 8th cir since date mr langer a former internal_revenue_service agent has operated a financial investigation sec_1 continued to the nearest dollar business out of petitioners’ residence mr langer used office space in the residence which from to had been used by a greeting card company run by mrs langer and her sisters see id finding that square feet of petitioners’ home was used by the greeting card company petitioners prepared their own joint form_1040 u s individual_income_tax_return for and submitted it to respondent on date the return included two schedules c profit or loss from business one for mr langer’s investigations business and one for mrs langer’s piano teaching business both of the schedules c reported substantial expenses with respect to the businesses including home_office expenses and related depreciation of the home lighting driveway and landscaping on date respondent issued petitioners a notice_of_deficiency for respondent disallowed most of petitioners’ 2in petitioners’ return was selected for examination as part of respondent’s national research project nrp petitioners contested respondent’s right to examine them as part of the nrp respondent issued petitioners administrative summonses for information with respect to their return petitioners contested enforcement of the summons in the u s district_court for the district of minnesota on date the district_court issued an order enforcing the summons on date petitioners deposited their records with the district_court petitioners appealed the order to the u s court_of_appeals for the eighth circuit which affirmed the order on date 158_fedappx_759 8th cir petitioners subsequently petitioned the supreme court of the united_states for certiorari but the court denied the petition on date schedule c expenses petitioners timely filed a petition with this court and a trial was held in st paul minnesota i an overview of the evidence opinion on the basis of documentation petitioners provided respondent conceded that petitioners are entitled to some of the disallowed business_expense deductions while petitioners conceded they are not entitled to others as evidence that the remaining expenses should be allowed petitioners presented only mr langer’s testimony and scant documentary_evidence although mr langer testified with detail as to some of the disallowed deductions he merely identified others and others were not mentioned at all his testimony was largely uncorroborated and we do not find it credible under the circumstances we are not required to accept mr langer’s uncorroborated self-serving testimony and we do not see 87_tc_74 ii business_expense deductions not related to the use of petitioners’ residence deductions are a matter of legislative grace and a taxpayer seeking a deduction must be able to point to an applicable statute and show that he comes within its terms 292_us_435 see also rule a as a general_rule sec_162 authorizes a deduction for all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business an expense is ordinary for purposes of this section if it is normal or customary within a particular trade business or industry 308_us_488 an expense is necessary if it is appropriate and helpful for the development of the business 320_us_467 sec_262 in contrast precludes deduction of personal living or family_expenses the breadth of sec_162 is limited by the requirement that any amount claimed as a business_expense deduction must be substantiated and taxpayers are required to maintain records sufficient therefor sec_6001 65_tc_87 affd 540_f2d_821 5th cir sec_1_6001-1 income_tax regs furthermore business_expenses described in sec_274 are subject_to strict substantiation rules sec_274 provides that no deduction shall be allowed for among other things traveling expenses entertainment_expenses gifts and expenses with respect to listed_property including passenger automobiles unless the taxpayer substantiates by adequate_records or by sufficient evidence corroborating the taxpayer’s own statement the amount of the expenditure or use the time and place of the expenditure or use or date and description of the gift the business_purpose of the expenditure or use and in the case of entertainment or gifts the business relationship to the taxpayer of the recipients or persons entertained in addition to the general business_expense deduction rule_of sec_162 sec_167 authorizes as a depreciation deduction a reasonable allowance for the exhaustion wear_and_tear including a reasonable allowance for obsolescence -- of property_used_in_the_trade_or_business or of property_held_for_the_production_of_income depreciation_deductions are calculated with respect to the adjusted_basis of the property determined under sec_1011 the applicable_depreciation_method the applicable_recovery_period and the applicable convention sec_167 sec_168 109_tc_21 a expenses related to piano teaching respondent disallowed petitioners’ dollar_figure schedule c deduction for supplies that comprised numerous separate items respondent conceded that petitioners are entitled to dollar_figure of those expenses mr langer testified as to two of the disallowed expenses dollar_figure spent at the georgetown university medical bookstore and dollar_figure spent at the african art museum mr langer testified that mrs langer intended to give these to her students as awards however the purchases are unidentified and there is no evidence mrs langer actually gave them to her students or that if given to her students they were awards and not gifts which would be subject_to strict substantiation requirements no evidence was presented as to the other deductions not conceded by respondent accordingly petitioners are not entitled to the schedule c supplies expense in an amount greater than respondent allowed mrs langer’s schedule c expenses included a dollar_figure deduction for a category of items labeled incentive programs respondent conceded dollar_figure of the expenses mr langer testified as to some of the disputed expenses the disputed items include expenses for entertainment gifts awards to students business meals and travel away from home all subject_to the strict substantiation requirements of sec_274 petitioners have not substantiated those amounts in accordance with sec_274 the awards given to her students present the same problem as the awards from georgetown’s bookstore and the african art museum discussed above the purchases are unidentified and there is no evidence mrs langer actually gave them to her students or that if given to her students they were not gifts other expenses are clearly personal and not business_expenses for example petitioners claim as expenses swimming pool supplies and maintenance home and holiday decorations a nativity set cookbooks and a television set mr langer testified and attempted to explain how these items were related to the piano teaching business his arguments are beyond belief and contrary to all reason we need not address each of the disputed items but we give one illuminating and representative example petitioners argue that dollar_figure spent for pool supplies and maintenance are related to mrs langer’s piano teaching because the parents of the students would sit by the pool while waiting for their children to finish a lesson pool supplies and maintenance are not ordinary and necessary expenses for mrs langer’s piano teaching business therefore they are not deductible petitioners also claimed an expense deduction for sweaters mrs langer purchased expenses for clothing adaptable for general use are not deductible 30_tc_757 wilbert v commissioner tcmemo_2007_ there is no evidence that the sweaters were not adaptable for general purposes and thus the expense was properly disallowed as to the other incentive programs expenses petitioners presented either only mr langer’s vague self-serving uncorroborated testimony or no evidence at all accordingly we find that petitioners are not entitled to the deductions for incentive programs beyond those respondent allowed 3we note that one of the disputed expenses amounts paid for home security is deductible however it must be allocated to the personal and business portions of the residence b expenses related to the investigations business petitioners owned a mercedes sport_utility_vehicle which was driven a total of big_number miles during mr langer claims that percent of the use of the mercedes was for his investigations business petitioners claimed a dollar_figure deduction for car and truck expenses and a dollar_figure depreciation deduction with respect to the mercedes in automobile expenses are subject_to the strict substantiation requirements of sec_274 petitioners presented no evidence substantiating the business use of the automobile or the expenses paid accordingly petitioners are not entitled to these automobile- related deductions petitioners claimed a dollar_figure deduction for other non- mortgage interest accruing on credit cards and other loans including a loan from their daughter the record does not contain the origination dates of the loans the interest rates the balance and payment histories or any of the terms of any of the debts on which the alleged interest_expense accrued nor is there any evidence that if the interest was in fact paid it 4petitioners’ form sec_4562 depreciation and amortization report that the mercedes was used to drive only big_number miles 5petitioners argue that the determination made by the minnesota office of attorney_general with respect to many of the disallowed deductions is evidence that those deductions are proper a determination made by the state of minnesota is not binding on this court nor does it relieve petitioners of their burden of proving respondent’s determination is incorrect related to the investigations business accordingly petitioners are not entitled to these interest deductions for petitioners claimed a dollar_figure expense deduction for other expenses a portion of that deduction relates to depreciation and home-office-related expenses discussed below the other expenses also include a dollar_figure deduction for behavior modification expenses mr langer testified as to some of the disputed items most of which are personal and not business_expenses for example petitioners claimed as expenses the cost of their son’s graduation party and flowers given by mr langer to mrs langer and to their daughter for special occasions such as a birthday and valentine’s day fees paid_by mr langer to his college alumni club are rendered nondeductible by sec_274 the cost of meals allegedly related to mr langer’s business was not substantiated as required by sec_274 and is thus not allowed as a deduction a crystal vase costing dollar_figure purchased to cheer mr langer up after the events of date and because he likes fresh-cut flowers is also not deductible a vase kept in one’s home can be used for any purpose at any time and there is no evidence that the vase was used primarily in mr langer’s office petitioners offered no evidence to substantiate any of the remaining behavior modification expenses or dollar_figure of miscellaneous expenses claimed accordingly petitioners are not entitled to these claimed expense deductions iii business_expenses related to petitioners’ use of their residence in addition to the limitations on business_expenses discussed above sec_280a provides that a deduction otherwise allowable is not allowed with respect to the use of the taxpayer’s residence however sec_280a provides an exception to the general_rule sec_280a exceptions for certain business or rental use limitation on deductions for such use -- certain business use --subsection a shall not apply to any item to the extent such item is allocable to a portion of the dwelling_unit which is exclusively used on a regular basis-- a as the principal_place_of_business for any trade_or_business of the taxpayer b as a place of business which is used by patients clients or customers in meeting or dealing with the taxpayer in the normal course of his trade_or_business use of the residence by the businesses a because there are substantial business and personal motives for the purchase and improvement of petitioners’ residence we must determine what portion of the residence was used regularly and exclusively for petitioners’ businesses see 275_f2d_578 7th cir affg tcmemo_1958_104 deihl v commissioner tcmemo_2005_287 combined personal and business use of a section of the residence precludes deductibility see generally 88_tc_1532 respondent contends that square feet or dollar_figure percent of petitioners’ residence was used exclusively and regularly as a piano studio and that square feet or dollar_figure percent was used exclusively and regularly as an office for the investigations business petitioners contend that percent of the premises was used exclusively and regularly for the piano teaching business and percent was used exclusively and regularly for the investigations business mr langer testified that the living room solarium bathroom and two separate lounges were used exclusively and regularly for piano teaching specifically mr langer testified that the students and their parents used the solarium living room and lounges while waiting for lessons and that the bathroom was used by students because mrs langer required that they wash their hands before playing the piano with respect to the investigations business mr langer testified that in addition to his office he used a 252-square- foot service area as well as a 300-square-foot garage to store client records including boxes for one client the only evidence petitioners presented to support their contention that these areas were used exclusively and regularly for their businesses is mr langer’s uncorroborated testimony 6petitioners argue that respondent’s office of appeals found that petitioners used percent of the home for the piano teaching business in prior years even if appeals’ determination with respect to prior years was in the record which it is not petitioners would not be relieved of their burden of proving their exclusive and regular business use of the residence which is not credible accordingly we find that petitioners used dollar_figure and dollar_figure percent of their home in connection with their respective businesses b depreciation_deductions petitioners claim depreciation_deductions with respect to their residence as well as improvements to the property that were done in the 1990s the piano studio was placed_in_service in thus petitioners began to claim depreciation with respect to it at that time see langer v commissioner tcmemo_1992_ depending on the date the property was placed_in_service in the piano studio would have been classified as either year property or 18-year property real_property other than low-income_housing and property with a class_life of less than years placed_in_service on or before date is year property real_property placed_in_service after date is 18-year property sec_168 deficit_reduction_act_of_1984 publaw_98_369 98_stat_632 if the property was 15-year_property a taxpayer could elect to depreciate the property over a period of or years using the straight-line method under sec_168 or over years using a 175-percent declining balance method under sec_168 if the property was 18-year property a taxpayer could elect to depreciate the property over a period of or years using the straight-line method under sec_168 or over years using a 175-percent declining balance method under sec_168 the record does not show at what point in the property was placed_in_service if it was placed_in_service before date petitioners could have and likely would have elected to depreciate the property over years after no depreciation would be allowed accordingly petitioners have not met their burden of proving they are entitled to a depreciation deduction with respect to the piano studio for in mr langer began using an office in the residence for his investigations business however the office had been used by mrs langer’s greeting card business since and petitioners claimed depreciation_deductions with respect to the office thus reducing its adjusted_basis the record does not contain any information with respect to the office’s adjusted_basis in or the amount of depreciation claimed with respect to that office before it was put in service as part of the investigations business accordingly petitioners have not met 7in their brief petitioners showed that on their return they calculated depreciation with respect to their residence using a 20-year period they now claim that they are entitled to depreciation using a 5-year period neither years nor years is a possible recovery_period under the internal_revenue_code either in or in any pertinent year thereafter 8the basis of depreciable_property is reduced by the amount of allowable_depreciation even if the taxpayer does not claim a depreciation deduction sec_1016 sec_1_1016-3 income_tax regs their burden of proving they are entitled to a depreciation deduction with respect to the investigations office we turn to the improvements made to the residence improvements to real_property are depreciated in the same way that the existing property would be depreciated if it were placed_in_service at the same time as the improvement sec_168 however the recovery_period for the improvement begins on the later of the date the improvement is placed_in_service or the date the existing property was placed_in_service sec_168 petitioners have taken the position that the landscaping done in was a capital_asset requiring depreciation depreciation for land is generally not allowed sec_1_167_a_-2 income_tax regs however land preparation may be subject_to depreciation allowance if it is closely associated with a depreciable asset s natural_gas co v united_states ct_cl 412_f2d_1222 trailmont park inc v commissioner tcmemo_1971_212 this principle has been applied to allow depreciation for filling and grading swampy land to be used as a lumber yard 7_bta_86 and for the clearing grading and shaping of land for a mobile home park trailmont park inc v commissioner supra any landscaping done around petitioners’ residence has not been shown to be so closely associated with their businesses as to allow a depreciation deduction thus petitioners are not entitled to a depreciation deduction with respect to the landscaping petitioners claim they paid dollar_figure for their driveway and lighting in the only evidence petitioners presented substantiating that amount is mr langer’s handwritten notes used to prepare the return therefore petitioners have not met their burden of proving they are entitled to a depreciation deduction with respect to the driveway and lighting petitioners installed a low-voltage outdoor lighting system in at a cost of dollar_figure because there were substantial business and personal reasons for installing the lighting its cost must be allocated in accordance with petitioners’ business use of the residence dollar_figure and dollar_figure percent to that extent the lighting is nonresidential_real_property to be depreciated over years using the straight-line method sec_168 e b thus petitioners are entitled to deduct dollar_figure and dollar_figure percent of the cost of the lighting over a 39-year period for the piano teaching business and investigations business respectively 9we note that the commissioner has taken the position that if landscaping would need to be replaced contemporaneously with the replacement of the related depreciable asset the landscaping may also be depreciable revrul_74_265 1974_1_cb_56 there is no evidence in the record which would indicate replacing petitioners’ residence would destroy the landscaping c mortgage interest_expense deductions of their dollar_figure of mortgage interest_paid in petitioners deducted dollar_figure and dollar_figure on their respective schedules c the amount of mortgage interest deductible is limited to the business use of the home dollar_figure and dollar_figure percent or dollar_figure and dollar_figure respectivelydollar_figure the remaining mortgage interest is allowed as an itemized_deduction subject_to the limitations on itemized_deductions imposed by sec_68 iv penalty under sec_6662 sec_6662 and b imposes a 20-percent penalty on the portion of an underpayment attributable to negligence or disregard of the rules or regulations although the commissioner bears the initial burden of production and must come forward with sufficient evidence showing it is appropriate to impose an accuracy-related_penalty the taxpayer bears the burden_of_proof as to reasonable_cause substantial_authority or similar defense to the penalty sec_7491 rule a 116_tc_438 to meet the burden a taxpayer must present evidence sufficient to persuade the court that the commissioner’s determination is incorrect higbee v commissioner supra pincite 10respondent conceded that petitioners are entitled to deduct these amounts as interest_expenses on their schedules c therefore we do not address respondent’s argument in his reply brief that petitioners are not entitled to deduct interest_expenses on their schedules c because the loans may be equity- based loans used for personal expenses not business_expenses mr langer admitted that he did not attempt to investigate the applicable rules and regulations he admitted that petitioners did not keep certain records for their businesses petitioners did not include form_8829 expenses for business use of your home for either of their schedules c furthermore petitioners claimed as business_expense deductions many obviously personal items a former internal_revenue_service agent should have known better therefore we conclude that respondent has met his burden of production petitioners presented no evidence which would indicate the accuracy-related_penalty should not be imposed accordingly petitioners are liable for the accuracy-related_penalty under sec_6662 in reaching our holdings we have considered all arguments made and to the extent not mentioned we conclude that they are moot irrelevant or without merit to reflect the foregoing decision will be entered under rule
